Citation Nr: 0115797	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1999 and later RO decisions that increased the 
evaluation for PTSD from 30 to 70 percent and denied a total 
rating for compensation purposes based on unemployability.  
In view of the favorable foregoing decision by the Board, 
granting a total rating for the PTSD, the veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability is moot.  See Green v. West, 11 Vet. App. 
472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).



FINDING OF FACT

The veteran's PTSD is manifested primarily by nightmares and 
recollections of events in Vietnam, chronic sleep 
disturbance, blunted affect, anger with poor impulse control, 
occasional suicidal ideation and attempts, constricted 
affect, anxiety, and depression; in addition, the record 
contains medical evidence showing that the veteran is totally 
disabled and thus incapable of being employed due to this 
condition.



CONCLUSION OF LAW

The criteria for a total rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1967 to June 
1969.  He served in Vietnam from February 1968 to December 
1968.

An April 1994 RO rating decision granted service connection 
for PTSD.  A 30 percent rating was assigned for this 
disorder, effective from January 1994.  The 30 percent rating 
remained unchanged until a recent RO decision increased it to 
70 percent, effective from May 1998.

VA and private medical reports, including documents received 
in 2000 with a decision of the Social Security Administration 
(SSA), show that the veteran was treated and evaluated for 
psychiatric problems in the 1990s and 2000.  The more salient 
medical reports regarding the claim for an increased 
evaluation for PTSD are discussed in the following 
paragraphs.

A private medical report shows that the veteran underwent 
psychological evaluation in December 1994.  The examiner 
opined that all of the veteran's emotional problems could not 
be blamed on his service in Vietnam.  Nonetheless, it was 
clear that the veteran had such problems and that he was 
dependent on alcohol, was chronically dysthymic and had a 
personality disorder of monumental proportions.  He was found 
to be diffusely angry with very limited impulse control, 
which made him very dangerous.  It was noted that he had 
become increasingly withdrawn and avoidant as he became even 
more alcohol dependent and physically impaired due to his 
chronic alcohol abuse.  The examiner concluded that the 
veteran had a back problem that prevented him from doing 
heavy types of labor and that he was not emotionally, 
psychiatrically, suited for "office" employment.  It was 
concluded that the veteran was functioning in the borderline 
range of intellectual activity.  The diagnostic impressions 
were alcohol dependence, chronic dysthymia, possible PTSD, 
personality disorder not otherwise specified with avoidant, 
paranoid, egocentric, and passive-aggressive characteristics, 
and borderline intellectual functioning.  

A VA medical report shows that the veteran underwent VA 
psychiatric evaluation in May 1998.  It was noted that he 
wanted treatment after taking an overdose of pills with a can 
of beer.  He had written a suicide note to his spouse (he was 
in the process of a divorce).  He reported having no suicidal 
or homicidal ideation and indicated that he would not kill 
himself due to his children.  He was currently on his second 
marriage.  He had had problems with his first marriage, 
including drinking one day and then cutting his wrist (not 
hospitalized).  The assessment was PTSD.  

In July 1998, the veteran underwent a comprehensive 
psychiatric evaluation at a VA medical facility.  The 
examiner described the veteran as appearing tense, anxious, 
and depressed.  The veteran denied feeling suicidal or 
homicidal.  His speech was normal in tone and speed.  It was 
not pressured and was not circumstantial or tangential.  His 
affect was appropriate.  The Axis I diagnoses were chronic 
and severe PTSD, and alcohol abuse.  The Axis V diagnosis or 
GAF (global assessment of functioning) was 48.

The veteran underwent another VA psychiatric examination in 
December 1998.  It was noted that he was unemployed and had 
been divorced twice.  He reported that his last employment 
was in 1993 and that his daily activities consisted of 
staying home, watching television, and drinking beer.  His 
psychiatric symptoms at this examination included sleep 
disturbance, nervousness, temper outburst, bad dreams of 
Vietnam, and guilty feelings.  His thoughts were goal 
directed.  He denied current suicidal or homicidal ideas.  He 
did not trust people.  His affect was constricted.  His mood 
was labile and cognitive functions were grossly preserved.  
The Axis I diagnoses were PTSD and continuous alcohol 
dependence.  The current GAF was 48 and 50 in the past year.

The veteran again underwent psychiatric evaluation at a VA 
medical facility in August 1999.  He was alert and oriented 
in three spheres.  He gave a history of having attempted to 
commit suicide.  The examiner indicated that his mood was 
depressed and noted that he appeared tense and anxious.  He 
reported no alcohol use in the last eight months.  The 
assessment was chronic and severe PTSD.  

In September 1999, the veteran submitted an application for 
increased compensation based on unemployability.  He reported 
that he had not worked on full-time basis since 1993 and 
indicated that he was disabled due to PTSD problems.

In November 1999, the veteran underwent another VA 
psychiatric evaluation.  He was alert and oriented in three 
spheres.  His mood was depressed.  His affect was flat.  He 
denied suicidal ideation noting that he had to live for his 
children.  His speech was of low tone, but relevant and 
coherent.  There was no evidence of hallucination, paranoia 
or delusions.  Thought process was goad directed.  Judgment 
and insight were fair.  The assessment was chronic and severe 
PTSD.

The veteran underwent a VA psychiatric examination in 
December 1999.  It was noted that he was taking various 
psychiatric medications.  A history of two suicide attempts 
was reported, once when he cut his wrists that were sutured 
in the VA medical facility emergency room, and the second was 
a couple of years ago when he took and overdose of medication 
and had to be treated at a private hospital.  He indicated 
that a former spouse had committed suicide in October 1999.  
In addition, the veteran reported that noises upset him and 
that he isolated himself in the bathroom.  He was grieving 
the loss of his ex-wife.  He complained of suffering from 
sleep disturbance and that he was worn out the next day.  He 
reported dreams and flashbacks of intrusive memories of 
Vietnam.  His behavior was guarded.  He appeared fairly 
groomed.  His speech was at a low tone, under productive, and 
coherent.  His thoughts were goal-directed.  He reported 
thinking about suicide, but had no intention to do it because 
of his children.  He reported hearing noises of people 
walking and when he checked there was no one there.  He did 
not trust people.  His affect was constricted.  His mood was 
dysphoric.  The Axis I diagnoses were chronic PTSD, alcohol 
abuse in remission, and bereavement.  There was no Axis II 
diagnosis.  The Axis V diagnosis was 45 currently, and 47 in 
the past year.  The examiner noted that the current GAF of 45 
was being determined on the current level of reported PTSD 
symptoms.

A report of the veteran's outpatient treatment at a VA 
medical facility in February 2000 shows that his mood was 
intense and affect blunted.  He reported no suicidal or 
homicidal ideation.  The assessment was PTSD.  His 
psychiatric medications were continued and some were 
increased.

SSA documents received in July 2000 show that the veteran was 
awarded disability benefits for disabilities that began in 
October 1993.  The documents noted that the medical evidence 
established that he had PTSD, alcoholism, chronic obstructive 
pulmonary disease, chronic pain syndrome, hearing impairment, 
and cataract.  The primary diagnosis for the determination 
that he was entitled to SSA disability benefits was 
alcoholism and the secondary diagnosis was disease of the 
back.  

The veteran testified at a hearing in October 2000.  His 
testimony was to the effect that he had last worked in 1993 
and that his work consisted of inspecting trailers in a 
factory.  He reported difficulty being around people and that 
he was treated for PTSD with medication and outpatient 
counseling.  He testified to the effect that his PTSD was 
more severe than rated and that the manifestations of this 
disorder prevented him from obtaining or maintaining gainful 
employment.

A VA report of the veteran's outpatient treatment in October 
2000 shows that he was seen for worsening symptoms.  He 
reported that the smallest noise would set him off and 
complained that his medication was not working as it use to.  
The assessment was PTSD by history.  His psychiatric 
medication was increased.

A review of the record shows that the veteran has been found 
entitled to permanently and total disability evaluation, 
effective from May 1994, for VA pension based on service and 
non-service-connected disabilities.  

B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for an increased evaluation 
for PTSD.  There is no identified evidence not accounted for 
and examinations have been performed with regard to the 
claim.  The veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the veteran's claim, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that when the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, cannot 
be distinguished from any other diagnosed psychiatric 
disorders, e.g., alcohol dependence and a personality 
disorder, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  Further, in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that VA compensation benefits are available for alcohol 
or drug-related disability that arises secondarily from of a 
service-connected disorder, i.e., PTSD.  The Federal Circuit 
further declared that such secondary disability itself might 
be indicative of the severity of a veteran's service-
connected disability.  Id.

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411 (2000), PTSD will be 
rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Under the circumstances, the Board will consider all the 
veteran's psychiatric manifestations as attributable to the 
service-connected PTSD.  A review of the evidence shows that 
every examiner who has offered an impression of the veteran's 
PTSD has indicated, via the GAF score assigned, that he is 
unemployable due to that condition.  In this regard, the 
Board observes that according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), GAF score of 48 (assigned following the July 1998 
psychiatric evaluation), 48-50 (assigned by the examiner who 
conducted the December 1998 VA psychiatric examination) and 
45-47 (the impression of the examiner who conducted the 
December 1999 VA psychiatric examination) reflects an 
inability to keep a job.  Moreover, since the veteran's VA 
psychiatric examination in December 1999, his psychiatric 
medication for treatment of the PTSD was increased in 
February and October 2000, indicating worsening of this 
disorder.

In addition, as far back as December 1994, a private medical 
report of the veteran's psychological evaluation indicated 
that he was not suited for "office" employment due to his 
emotional state.  The reports of his VA psychiatric 
evaluations since then do not show any improvement in his 
emotional state, and the majority of these reports indicate 
the presence of chronic and severe PTSD.  The veteran's 
testimony is to the effect that his PTSD is more severe than 
currently rated and that he cannot work due to the 
manifestations of this disorder.  The reports of the 
veteran's psychiatric evaluations support his statements and 
reveal that the PTSD is manifested primarily by nightmares 
and recollections of events in Vietnam, occasional suicidal 
ideation and attempts, constricted affect, anxiety, and 
depression that produce total occupational and social 
impairment.

In light of the foregoing, after consideration of all the 
evidence, the Board finds that a total rating for the PTSD 
would better represent the veteran's disability picture.  
38 C.F.R. § 4.7.  Therefore, the claim for an increased 
evaluation for PTSD is granted.


ORDER

An increased total rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

